Name: Commission Regulation (EEC) No 3218/90 of 7 November 1990 amending Regulation (EEC) No 2048/90 laying down detailed rules for the application of the system of aid in favour of small cotton producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 308/20 Official Journal of the European Communities 8 . 11 . 90 COMMISSION REGULATION (EEC) No 3218/90 of 7 November 1990 amending Regulation (EEC) No 2048/90 laying down detailed rules for the application of the system of aid in favour of small cotton producers HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 10 of Regulation (EEC) No 2048/90 : 'However, for the 1989/90 marketing year, Greece shall be authorized to pay the amount not later than 30 November 1990.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1152/90 of 27 April 1990 instituting a system of aid in favour of small cotton producers ('), and in particular Article 7 (1 ) thereof, Whereas Article 10 of Commission Regulation (EEC) No 2048/90 (2) provides that the Member States must pay the aid to small cotton producers not later than 31 October following the end of the marketing year ; whereas, in view of difficulties encountered by the Greek authorities, it is not possible to pay the aid for the 1989/90 marketing year within the time limit laid down ; whereas, for that year, the time limit provided for in Article 10 of Regula ­ tion (EEC) No 2048/90 should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1990. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 7 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 116, 9 . 5 . 1990, p. 1 . (2) OJ No L 187, 19. 7. 1990, p. 29.